UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7888


RANDALL TODD ROYER,

                Petitioner - Appellant,

          v.

UNITED STATES OF AMERICA; ERIC D. WILSON,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:03-cr-00296-LMB-1; 1:14-cv-00801-LMB-IDD)


Submitted:   May 28, 2015                     Decided:   June 8, 2015


Before WILKINSON and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Meghan   McGee  Boone,  INSTITUTE  FOR  PUBLIC  REPRESENTATION,
Washington, D.C., for Appellant.  Gordon D. Kromberg, Assistant
United States Attorney, Alexandria, Virginia; David Howard
Laufman, KELLEY, DRYE & WARREN, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Randall    Todd    Royer,       a     federal      prisoner,       appeals       the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.      We    have       reviewed      the    record    and    find    no

reversible error.       Accordingly, we affirm the district court’s

order.     We dispense with oral argument because the facts and

legal    contentions    are   adequately         presented      in     the    materials

before   this   court   and   argument         would    not    aid   the     decisional

process.



                                                                               AFFIRMED




                                           2